Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
Claim 1 recites “a radial width of the fastening section” and “a radial width of the non-fastening section”.  This recitation is not accurate.  The “a radial width” can also be considered as the radius of the cover.  The Office interprets the radial width based on the specification, it is the width of the step portion. A more accurate recitation is required.
In Reference to Claim 2
Claim 2 recites “a radial width of the fastening section” and “a radial width of the non-fastening section”.  This recitation is not accurate.  The “a radial width” can also be considered as the radius of the cover.  The Office interprets the radial width based on the specification, it is the width of the step portion. A more accurate recitation is required. 

Claim 2 recites “a section of the pressed trace surface” in Line 10 and “a section of the pressed trace surface” in Line 11.  This recitation is not clear.  The second section shall be amended as “another section” or “second section”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,634,904 to Clerc.
In Reference to Claim 2
Clerc discloses a pump comprising: a cylindrical housing body (Fig. 1, 32) that includes an opening (Fig. 1, annotated by the examiner) portion in at least one end in an axial direction; an end plate (Fig. 1, 88) which has an inner surface (Fig. 1, annotated by the examiner) that seals the opening portion, an outer surface that is disposed on the opposite side of the inner surface in the axial direction, and a pressed trace surface that is disposed along an outer edge of the outer surface; and a housing in which a pump .

    PNG
    media_image1.png
    472
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    469
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clerc in view of US Patent 4,905,556 to Haack et al (Haack).
In Reference to Claim 3
Clerc discloses an end plate (Fig. 12, 88) of the pump including a section of the pressed trace surface (Fig. 12, annotated by the examiner) which is disposed along an outer edge of the mounting seat is a fastening section (Fig. 1, 108) and a section of the pressed trace surface (Fig. 12, annotated by the examiner) which is other than the fastening section is a non-fastening section, and a radial width of the fastening section is shorter than a radial width of the non- fastening section (Fig. 12, annotated by the examiner).
Clerc does not teach how the end plate is manufactured.
Haack teaches a method of manufacturing a cylindrical component by method of pressing sheet metal, including a punching step of punching a work piece from a plate material, the work piece being the end plate that has a mounting seat in which a fastener is inserted, characterized by comprising a pressing step (As showed in Fig. 1) of forming a pressed trace surface by pressing an outer edge of an outer surface, when a surface, of both front and back surfaces of the punched work piece, that is further from a sag (As showed in Fig. 6, the component has a piece has a round corner) that is formed on a cut end surface is the outer surface, and a surface, of both front and back surfaces of the punched work piece, that is nearer to the sag is an inner surface
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Clerc to incorporate teachings from Haack.  Doing so, would result in the cover piece being manufactured by the stamping process of Haack.  Haack teaches a method of sheet metal manufacturing method applies to stampings or blanks having bends or shoulders and to shaped cup- or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746